Citation Nr: 1411470	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a right ankle disorder, claimed as a right leg disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement of service connection for a low back disorder. 

6.  Entitlement to a retroactive higher rating based on the initial grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968. He provided testimony before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript is of record. 

The issue of entitlement to service connection for a cervical spine disorder has been raised by the Veteran during his May 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement of service connection for a back disability and entitlement to an effective date for the award of service connection for PTSD are addressed below; all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1994, service connection for a back disorder was denied. The Veteran did not appeal and the decision became final.  Evidence received since the final June 1994 decision is new and material. 

2.  In June 1994, the RO granted service connection for PTSD with an effective date of October 1993.  The Veteran did not appeal the rating or the effective date.

3.  In August 2008, the Veteran applied for an increased rating for PTSD, which was granted in January 2009 effective to August 2008.  

4.  To the extent that the Veteran asserts a retroactive higher rating for PTSD based on the initial grant of service-connection, the claim is barred as a matter of law.


CONCLUSIONS OF LAW

1.  The June 1994 decision that denied entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The criteria to reopen a claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The claim for entitlement to a retroactive higher rating based on the initial grant of service connection for PTSD is denied.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material to Reopen a Low Back Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In June 1994, the RO denied service connection for a back disorder on the basis that service treatment records were negative for complaint of or treatment for a back condition.  Although notified, the Veteran did not appeal and the decision became final.  

The evidence received since the June 1994 decision includes the Veteran's assertions, to include his testimony in May 2013 before the undersigned, that his low back disorder was caused by an in-service tank accident during a mine clearing mission in April 1967, an incident in September 1967 in which he was knocked to the ground when a rocket hit a tree, a June 2008 decision by the Army Board for Correction of Military Records granting a second Purple Heart for wounds received in April 1967, a corrected DD Form 215 showing receipt of a Purple Heart and Combat Infantryman Badge, and a January 2010 VA examination which diagnosed chronic lower back pain syndrome with some radiating pain to the right lower extremity (including thigh area) and chronic neck pain syndrome with degenerative joint disease (DJD) at fourth cervical to sixth cervical.

The medical evidence added to the record confirms that the Veteran currently has a back disorder.  The corrected DD Form 215 confirms that he was involved in combat and was wounded in service.  In addition, he testified as to a detailed account of the in-service incidents that he claims caused his back problems.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and the claim is reopened.  Having reopened the claim, a remand is needed.

Effective Date

In June 1994, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating effective October 1993.  The Veteran was notified but did not appeal either the rating assigned or the effective date.  In August 2008, he filed a claim for a higher rating for PTSD, which was granted to 50 percent and made effective to August 2008.  He requested retroactive payments but indicated that he did not expect compensation prior to filing a claim; rather, felt that his original award would have been higher had combat-related decorations been made when they were supposed to in 1968.  The Board has interpreted this as a request for an earlier effective date based on the original grant of benefits rather than as a challenge to the August 2008 effective date for a higher rating.

The law is clear that once there is a relevant final decision assigning an effective date, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrew v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  

In this case, the initial effective date of October 1993 was based on the date that the Veteran filed his claim.  Because he did not appeal the effective date at that time, there can be no challenge to that decision more than a decade later except by way of a request for revision of the decision based on clear and unmistakable error (CUE).  Rudd, 20 Vet. App. 296 (2006). 

The Veteran has not asserted CUE in the assigning of an effective date for the initial grant of benefits.  Thus, he is legally precluded from entitlement to a retroactive higher rating based on the initial grant of service connection for PTSD.  Where the law, as opposed to the facts, is dispositive- as in this case - the claim is denied due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the provisions of the Veterans Claims Assistance Act (VCAA) do not apply.


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a low back disorder is granted.  The appeal is granted to this extent.

Entitlement to a retroactive higher rating based on the initial grant of service connection for PTSD is denied.


REMAND

With respect to PTSD, the most recent VA examination for PTSD was undertaken in October 2008.  The Veteran testified that his disability had worsened since that time.  Therefore, another examination is needed to determine the current degree of severity of his PTSD.   

With respect to the low back and right ankle, the Veteran underwent VA examinations in January 2010 but the examiner did not provide rationale for the opinions expressed; therefore, these opinions are inadequate for adjudication purposes.  On remand, the Veteran should be afforded new examinations.

Moreover, on remand, the RO should consider and discuss the combat presumption under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) in regards to the low back and right ankle claims.

With respect to the left wrist and skin, the examiners have either provided conclusory opinions on their examination reports and addendums or have not provided rationale for their opinions; therefore, these opinions are inadequate for adjudication purposes.  Moreover, VA examiners' opinions appear to be contradictory.

Finally, the Veteran listed multiple medical facilities or doctors that have treated him but a review of the claims file does not reveal that attempts were made to obtain these records.  To the extent that such records relate to treatment or evaluation for the disabilities on appeal, they may contain evidence pertinent to this appeal and should be sought on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain VA clinical records from VAMC Northport for the period since March 2013. 

Any relevant treatment records contained in the electronic Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Ask the Veteran to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of the records noted on his July 2008 claim for service connection, specifically records from Dr. Janoff, Jacoby Hospital Dermatology Clinic, Lawrence Janoff, Colesium Chiropractic and "LI".

3.  Schedule the Veteran for an examination to determine the nature and extent of his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner.  

If the examiner diagnoses other psychiatric disorders, the examiner should be requested to distinguish, to the extent possible, the impairment from the Veteran's PTSD from that related to any other psychiatric disabilities.  The rationale for all opinions expressed must also be provided.

4.  Schedule an examination(s) for the purpose of determining the nature and etiology of low back, right ankle, left wrist, and skin disorders. 

The claims folder must be made available to and reviewed by the examiner(s) in connection with the examination(s), and a complete history should be elicited from the Veteran.  If injury during combat is reported, that should be accepted as credible. 

All indicated tests and studies should be accomplished.  The examiner(s) should then opine as to whether it is at least as likely as not (50 percent probability or more) that low back, right ankle, left wrist, and skin disorders were incurred in or aggravated by the Veteran's active service.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the file is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


